DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Allowable Subject Matter
Claims 17-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
With respect to independent claim 17, the closest prior art Kubota et al. (PGPUB 20160062081) and Nabeta et al. (PGPUB 20160054543) in view of Huang et al. (PGPUB 20150205076), fails to disclose in combination with all of the other elements of the claim wherein f, an overall focal length of the optical system and, 4, a focal length of the fourth lens satisfy 3 < |f4/f|. Modification of Kubota or Nabeta in view of Huang would require significantly increasing the power of the fourth lens or the overall focal length of the system. Modification of the entire focal length also requires modifying the physical space the optical system inhabits and would introduce a large amount of image aberration. The significant power change to the fourth lens required by the expression would also alter the overall focal length of the system without also introducing significant changes to the remaining optical elements. One having ordinary skill in the art would require significant amount of experimentation in order to discover the best arrangement of optical variables for all of the lenses in order to accommodate such significant modifications of the system with no guarantee of success. 
.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6, 7 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kubota et al. (PGPUB 20160062081).
 
Regarding claim 1, Kubota discloses an optical system comprising: 
a first lens (L1) comprising a positive refractive power ([0095]); 
a second lens (L2) comprising a positive refractive power and a convex image-side surface ([0095] and see Fig. 1); 
a third lens (L3); 
a fourth lens (L4); 
a fifth lens (L5) comprising a concave object-side surface in a paraxial region and a concave image-side surface (See Fig. 1, [0072] and [0095] as well as corresponding Tables and note that L5 is aspheric); and 
a sixth lens (L6) comprising an inflection point formed on an image-side surface thereof (See Fig. 1 and [0095]), 
wherein the first to sixth lenses are sequentially disposed from an object toward an imaging plane (See Figs. 1-8 as well as corresponding Tables).



Regarding claim 4, Kubota discloses wherein, f, an overall focal length of the optical system and, f2, a focal length of the second lens satisfy 0.5 < f2/f < 2.0 (Table 13, f2 = 4.63, f = 4.89 and f2/f = 0.95).

Regarding claim 6, Kubota discloses wherein, f, an overall focal length of the optical system and, f4, a focal length of the fourth lens satisfy 3 < |f4/f| ([0095] f4 = -21.03, f = 4.89 and |f4/f| = 4.3). 

Regarding claim 7, Kubota discloses wherein, f1, a focal length of the first lens and, f2, a focal length of the second lens satisfy 0.5 < f1/f2 < 2.0 ([0095] f1 = 3.33, f2 = 4.63 and f1/f2 0.72).

Regarding claim 10, Kubota discloses wherein, EPD, a diameter of an entrance pupil of the optical system and, f12, a synthetic focal length of the first lens and the second lens satisfy 0.18 < (EPD/2)/f12 (At least [0083] and Table 1 where f = 4.17, fNo = 1.6 and f12 calculated from Table 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota.

Regarding claim 9, Kubota does not disclose wherein, f, an overall focal length of the optical system and r10 a radius of curvature of an image-side surface of the fifth lens satisfy 30 < r10/f.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination. This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy 30 < r10/f, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, it would have been obvious to one having ordinary skill in the art to modify the aspheric surface of the fifth lens to include a larger radius at some point such that the expression above was satisfied motivated by improving aberration correction.

Claim 1-5, 7-8 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nabeta et al. (PGPUB 20160054543) in view of Huang et al. (PGPUB 20150205076).

Regarding claim 1, Nabeta discloses an optical system comprising: 
a first lens (L1) comprising a positive refractive power ([0008]); 
a second lens (L2) comprising a positive refractive power and a convex image-side surface ([0008] and see Figs. 1-8 and corresponding Tables); 

a fourth lens (L4); 
a fifth lens (L5) comprising a concave object-side surface and a concave image-side surface (See Figs. 1-8 as well as corresponding Tables and note that L5 is aspheric); and 
a sixth lens (L6) comprising an inflection point formed on an image-side surface thereof (See Figs. 1-8 as well as corresponding Tables), 
wherein the first to sixth lenses are sequentially disposed from an object toward an imaging plane (See Figs. 1-8 as well as corresponding Tables).
While Nabeta discloses that the fifth lens is an aspheric lens with a concave surface near the paraxial region, it is not disclosed that the concavity on the object-side surface is in the paraxial region.
However, Huang teaches a similarly powered lens system (Table 1 +, +, -, +, -, +) comprising an aspheric fifth lens having a concave object-side surface (Table 1).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Nabeta and Huang such that the aspheric fifth lens was concave in an image-side surface motivated by improving image aberration correction ([0041]).

Regarding claim 2, modified Nabeta discloses wherein f, an overall focal length of the optical system and, f1, a focal length of the first lens satisfy 1.0 < f1/f < 1.8 (Example 7, Table 13 and [0101] wherein f = 4.46, f1 = 6.58 and f1/f = 1.48).

Regarding claim 3, modified Nabeta discloses wherein, V1, an Abbe number of the first lens and, V2, an Abbe number of the second lens satisfy V1-V2 < 25 (Table 17, V1 = 55.7, V2 = 55.7 and V1-V2 = 0 for examples 1-7).

Regarding claim 4, modified Nabeta discloses wherein, f, an overall focal length of the optical system and, f2, a focal length of the second lens satisfy 0.5 < f2/f < 2.0 (Table 13, f2 = 5, f = 4.46 and f2/f = 1.12).



Regarding claim 7, modified Nabeta discloses wherein, f1, a focal length of the first lens and, f2, a focal length of the second lens satisfy 0.5 < f1/f2 < 2.0 (At least Example 7, Table 13 f1 = 6.58, f2 = 5 and f1/f2 1.32).

Regarding claim 8, modified Nabeta discloses wherein, f, an overall focal length of the optical system and, r6, a radius of curvature of an image-side surface of the third lens satisfy 0.3 < R6/f < 1.4 (Table 1 and [0083] where R6 = 2.109 and f = 4.17). 

Regarding claim 10, modified Nabeta discloses wherein, EPD, a diameter of an entrance pupil of the optical system and, f12, a synthetic focal length of the first lens and the second lens satisfy 0.18 < (EPD/2)/f12 (At least [0083] and Table 1 where f = 4.17, fNo = 1.6 and f12 calculated from Table 1). 

Regarding claim 11, Nabeta discloses an optical system, comprising: 
a first lens (L1) comprising a positive refractive power ([0008]); 
a second lens (L2) comprising a convex image-side surface (See Figs. 1-8 where L2 is convex on the image side); 
a third lens (L3) comprising a convex object-side surface (See Figs. 1-8 where L3 is convex on the object side); 
a fourth lens (L4) comprising a convex image-side surface (See Figs. 1-8 where L4 is convex on the image side); 
a fifth lens (L5) comprising a concave object-side surface and a concave image-side Page 38surface (see Figs. 1-8 for L5 having concave object-side surface and a concave image-side surface); and 
a sixth lens comprising an inflection point formed on an image-side surface thereof (see Figs. 1-8 for L6 having an inflection point formed on an image-side surface), 

While Nabeta discloses that the fifth lens is an aspheric lens with a concave surface near the paraxial region, it is not disclosed that the concavity on the object-side surface is in the paraxial region.
However, Huang teaches a similarly powered lens system (Table 1 +, +, -, +, -, +) comprising an aspheric fifth lens having a concave object-side surface (Table 1).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Nabeta and Huang such that the aspheric fifth lens was concave in an image-side surface motivated by improving image aberration correction ([0041]).

Regarding claim 12, modified Nabeta discloses wherein the first lens comprises a convex object-side surface and a concave image-side surface (Table 13 and Fig. 7 shows L1 shape).

Regarding claim 13, modified Nabeta discloses wherein the second lens comprises a convex object-side surface (Figs. 1-8, See also Tables 1, 3, 5, 7, 9, 11, 13 and 15).

Regarding claim 14, modified Nabeta discloses wherein the third lens comprises a concave image-side surface (Figs. 1-8, See also Tables 1, 3, 5, 7, 9, 11, 13 and 15).

Regarding claim 15, modified Nabeta discloses wherein the fourth lens comprises a concave object-side surface (Figs. 1-8, See also Tables 1, 3, 5, 7, 9, 11, 13 and 15).

Regarding claim 16, modified Nabeta discloses wherein the sixth lens comprises a convex object-side surface and a concave image-side surface (Figs. 1-4, 7, 8, See also Tables 1, 3, 5, 7, 13 and 15).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new grounds of rejection. Applicant’s arguments are based either solely on Nabeta or the combination of Nabeta and Huang (PGPUB 20150029599). Nabeta is no longer used as a sole reference and the applicant’s arguments regarding specific features of the claims are now addressed by a new reference (Either Kubota or Huang, PGPUB 20150205076).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872